 

THIS DEBT SETTLEMENT AGREEMENT made as of the 28th day of September, 2018.

 

 

BETWEEN:

 

KINETIC GROUP INC., a company duly incorporated under the laws of the State of
Nevada and having its registered office situated at 12001 Research Parkway,
Suite 236, Orlando, Florida 32826

 

(hereinafter called the "Debtor")

 

OF THE FIRST PART

 

AND:

 

TIMOTHY BARKER, an individual of 701 South Carson St, Ste 200, Carson City NV
89701

 

(hereinafter called the "Creditor")

 

OF THE SECOND PART

 

WHEREAS:

 

A.                As at the date hereof, the Debtor is indebted to the Creditor
in the amount of $26,451.61 (the "Debt") for management fees incurred by the
Debtor;

 

B.                 The Creditor has agreed to donate the said Debt to the
company’s contributed capital in full satisfaction of the Debt.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
promises and covenants herein contained, the parties hereto agree as follows:

 

l.                  The Creditor hereby agrees to donate the Debt to the
company’s contributed capital in full satisfaction of the Debt, effective
September 28, 2018.

 

2.                 The Creditor hereby releases and forever discharges the
Debtor, its successors and assigns from all manner of actions, suits, debts due,
accounts, bonds, contracts, claims and demands whatsoever which against the
Debtor it ever had or now has in connection to the Debt.

 

3.                 This Agreement shall be governed by and be construed in
accordance with the laws of the State of Nevada.  The courts of the State of
Nevada shall have sole jurisdiction to hear and determine all manner of disputes
and claims arising out of or in any way connected with the construction, breach
or alleged, threatened or anticipated breach of this Agreement and determine all
questions as to the validity, existence or enforceability thereof.

 

 

--------------------------------------------------------------------------------

 

 

4.  Time shall be of the essence of this Agreement.

 

5.  This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

6.   This Agreement shall enure to the benefit of and be binding upon each of
the parties hereto and their respective successors and permitted assigns.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 

The Common Seal of KINETIC GROUP INC.       

was hereunto affixed in the presence of:                    

                                                                               

/s/ Yaroslav
Startsev  ___                                                                  
C/S

YAROSLAV STARTSEV                                      

   

 

                                                                            

/s/ Timothy Barker          

TIMOTHY BARKER

 

 

 

 

--------------------------------------------------------------------------------

 